Case 2:20-cv-00012-JRS-MJD Document 37 Filed 04/09/20 Page 1 of 4 PageID #: 532




                                                                 FILED
                                                                  PR -9 lOlO
                                                              Us CLERK'S OFFlCE
                                                              ERRE1tAtt-T-Et\NDlAN.,-~--
Case 2:20-cv-00012-JRS-MJD Document 37 Filed 04/09/20 Page 2 of 4 PageID #: 533
Case 2:20-cv-00012-JRS-MJD Document 37 Filed 04/09/20 Page 3 of 4 PageID #: 534
Case 2:20-cv-00012-JRS-MJD Document 37 Filed 04/09/20 Page 4 of 4 PageID #: 535
